Title: To Thomas Jefferson from Albert Gallatin, 18 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Feby. 18th 1807
                        
                        Capn. Moore of the Delaware revenue cutter has resigned. There are three candidates viz.
                        
                     
                        Ez. H. Teel
                        recommended
                        by Collector Mr Lane
                     
                     
                        Ch. Beñet
                        
                        by late Govr. Hall
                     
                     
                        Joseph Sawyer
                        
                        by Peter Muhlenberg & others
                     
                  
                        I incline in favour of the last, because he has been six years first mate of the cutter, and Mr Rodney who
                            had recommended the present captain (Moore) told me that even at that time he would not have done it, had he known that
                            Sawyer wanted the place.
                        Either of them is well qualified. 
                  Respectfully Your obedt. Servt.
                        
                            —Albert Gallatin
                            
                        
                    